Citation Nr: 0001898	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-33 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for ulcers is the subject of a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	to be clarified


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


REMAND

A preliminary review of the record discloses that additional 
action is necessary before the Board can proceed further with 
appellate review.  Initially, the Board observes that the 
veteran completed his substantive appeal of the issue of 
entitlement to service connection for PTSD during a period of 
time when he had another claim pending before the Court of 
Appeals for Veterans Claims (Court).  As to his claim before 
the Court, Barbara J. Cook, Attorney at Law, has represented 
the veteran.  As to his PTSD claim, the veteran apparently 
has been represented by Veterans of Foreign Wars (VFW).  
However, the Board observes that Ms. Cook's fee agreement, 
dated March 1998, is dated subsequent to the VFW's power of 
attorney.  Moreover, the fee agreement specifies that it is 
not limited to the veteran's claim for service-connected 
benefits before the Court.  Therefore, the Board finds that 
it is necessary to clarify the identity of the veteran's 
representative in his claim of service connection for PTSD.

The Board further observes, that in his VA Form 9 dated 
December 1997, the veteran requested that he be accorded a 
personal hearing before the RO.  The claims folder contains 
no evidence that the veteran was scheduled for a hearing or 
that he withdrew his hearing request.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file any and all VA 
medical records, not previously acquired, 
pertaining to the treatment of the 
veteran.

2.  The veteran should be contacted in 
writing at his current address and asked 
whom he desires to have as his 
representative as to the issue of service 
connection for PTSD.  The representative, 
when identified, should submit a fee 
agreement, power of attorney, or other 
appropriate documentation of his or her 
relationship to the veteran.

3.  The veteran should be contacted in 
writing at his current address and asked 
whether he still desires a hearing before 
the RO as to the issue of service 
connection for PTSD.  Should the veteran 
still desire a hearing, the RO should 
schedule one before a hearing officer.  
Should the veteran withdraw his request, 
the case should be returned to the Board 
for further appellate consideration.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












